
	
		V
		112th CONGRESS
		1st Session
		H. R. 3152
		IN THE HOUSE OF REPRESENTATIVES
		
			October 11, 2011
			Mr. Keating
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Patricia Donahue, individually and in
		  her capacity as administratrix of the estate of Michael J. Donahue; Michael T.
		  Donahue; Shawn Donahue; and Thomas Donahue.
	
	
		1.Compensation of the Donahue
			 family
			(a)PaymentThe
			 Secretary of the Treasury shall pay, out of funds not otherwise appropriated,
			 the amount of $6,335,100.00, the judgment entered by the United States District
			 Court for the District of Massachusetts on May 6, 2009, plus interest as
			 provided by section 1304 of title 31, United States Code, to compensate
			 Patricia Donahue, individually and in her capacity as administratrix of the
			 estate of Michael J. Donahue, Michael T. Donahue, Shawn Donahue, and Thomas
			 Donahue (the Donahues), for costs related to and damages arising
			 from the murder of Michael J. Donahue in Massachusetts in May 1982 as described
			 in Docket No. 01–10433–RCL, filed in the United States District Court for the
			 District of Massachusetts, and Docket Nos. 09–1950 and 10–1766 filed in the
			 United States Court of Appeals for the First Circuit.
			(b)Satisfaction of
			 claimsThe payment under subsection (a) shall be in full
			 satisfaction of all claims of the Donahues against the United States in
			 connection with the matter described in such subsection.
			(c)No inference of
			 liabilityNothing in this Act shall be construed as an inference
			 of liability on the part of the United States.
			2.Limitation on
			 attorneys’ and agents’ fees
			(a)In
			 generalIt shall be unlawful for an amount exceeding 25 percent
			 of the amount paid pursuant to section 1 to be paid to, or received by, any
			 agent or attorney for any service rendered in connection with the payment under
			 this Act, as set forth in the Federal Tort Claims Act, (28 U.S.C. 2678 of title
			 28, United States Code).
			(b)EnforcementAny
			 person who violates subsection (a) shall be guilty of an infraction and shall
			 be fined under title 18, United States Code.
			
